       Case: 1:19-cv-00374-SL Doc #: 15 Filed: 12/12/19 1 of 1. PageID #: 126




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


CITY PLATING AND POLISHING, LLC,                 )          CASE NO. 1:19-cv-374
et al.,                                          )
                                                 )
                                                 )
                       PLAINTIFFS,               )          JUDGE SARA LIOI
                                                 )
vs.                                              )
                                                 )          JUDGMENT ENTRY
                                                 )
ST. AUGUSTINE SCHOOL OF MEDICAL                  )
ASSISTANTS, LLC,                                 )
                                                 )
                      DEFENDANT.                 )

       For the reasons set forth in the contemporaneously filed Memorandum Opinion and

Order, this action is dismissed with prejudice for failure to prosecute.

       IT IS SO ORDERED.



Dated: December 12, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
